                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THERESA BROOKE,                                    Case No. 19-cv-07629-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     FOUR ONE FIVE LLC,
                                                        Defendant.
                                  11

                                  12          Defendant’s motion to dismiss is pending before the undersigned and oral argument on the
Northern District of California
 United States District Court




                                  13   motion is scheduled for February 6, 2020. (Dkt. No. 10.) Plaintiff’s opposition to the motion was

                                  14   due on January 3, 2020. Plaintiff has not filed her opposition or requested an extension, or

                                  15   otherwise appeared in this action since filing her complaint on November 19, 2019. Accordingly,

                                  16   on or before January 22, 2020, Plaintiff shall file an opposition to Defendant’s motion or a notice

                                  17   of non-opposition. Plaintiff is warned that failure to comply with this Order may result in

                                  18   dismissal of the action for a failure to prosecute pursuant to Federal Rule of Civil Procedure 41.

                                  19   The hearing on Defendant’s motion to dismiss is vacated.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 15, 2020

                                  22

                                  23
                                                                                                    JACQUELINE SCOTT CORLEY
                                  24                                                                United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
